MacLEAN, J. (dissenting).
In his answer the defendant denied the alleged sale and delivery of certain goods. In his testimony he admitted the goods, musical goods, were received and kept on his shelves to his knowledge, he receiving the bill, at 2154 Fulton street, Brooklyn, where, as sole owner, but under the name of W. L. Young & Son, he carried on the business of a dealer in musical goods. The complaint should not have been dismissed, and the shopkeeper suffered to elude liability to the plaintiff, by the fugacious contention that the goods came on the direction of his son, who signed an order in the name of the ostensible firm of W. L. Young & Son, which direction and order he had not authority to give or to sign.